MEMORANDUM OF DECISION.
Contrary to the contention of Robert Shackford on his appeal from a summary judgment of the Superior Court (Cumberland County, Brodrick, J.) in favor of Lawrence Bouchard, the trial court properly held that the 90-day tolling period of 24 M.R.S.A. § 2903 (repealed and replaced by P.L. 1985, ch. 804, § 14) was not operative because Shackford’s written notice was not served on Bouchard, and the statute of limitations for alleged negligent professional health care, see 14 M.R.S.A. § 753 (1980) (current version at 24 M.R.S.A. § 2902 (Supp.1988)), therefore barred Shackford’s claim. Paradis v. Webber Hospital, 409 A.2d 672 (Me.1979).
The entry is:
JUDGMENT AFFIRMED.
All concurring.